UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7936



In Re: JERRY SANDERS,

                                                          Petitioner.




        On Petition for Writ of Mandamus.     (CR-93-34-MU)


Submitted:   December 26, 2001            Decided:   January 15, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Jerry Sanders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Sanders filed a petition for a writ of mandamus seeking

an order compelling the district court to rule on his Fed. R. Civ.

P. 60(b) motion and his subsequent “petition for ruling on the

merits.”   We dismiss the petition as moot.

     Our review of the district court’s docket sheet shows that the

court entered an order denying Sanders’ Rule 60(b) motion on May 4,

2001.   The court dismissed as moot his “petition for ruling on the

merits” on November 26, 2001.

     Accordingly, we dismiss Sanders’ petition for a writ of

mandamus as moot. Sanders’ request to proceed in forma pauperis is

granted.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                PETITION DISMISSED




                                 2